Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Andelin on 2/3/21.

The application has been amended as follows: 

In claim 1 lines 4,5,6 delete “first” and insert --- treatment ---.
In claim 1 line 6 delete the second occurrence of  “first” and insert --- the ---.
In claim 1 line 7 delete a “second” and insert --- an infected ---.
In claim 2 line 1 delete “first” and insert --- treatment ---.
In claim 7 line 3 delete “first” and insert --- treatment ---.
In claim 9 line 1 delete “first” and insert --- treatment ---.
In claim 9 line 1 delete both occurrences of “first” and insert --- treatment ---.
In claim 10 line 3 after “energy” insert --- to a first site of a first plant ---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest application of light energy(e.g., laser) to a treatment area (cuticle) of a plant and then applying a substance(e.g. antimicrobial) to the treatment area of a plant to promote uptake of the substance to an infected area of the plant(phloem or xylem) to induce a therapeutic response after the substance comes in contact with an indentation area of the plant created by the light energy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616